Citation Nr: 1733463	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The jurisdiction over this matter was subsequently moved to the RO in Waco, Texas.

In April 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2015, at which time it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include schizophrenia, a bipolar disorder, and PTSD.  He contends that his psychiatric disorders first began during active service.

At his hearing in April 2016, the Veteran stated that he had a letter relating to his current treatment for mental health from National Home Services.  That letter and other related treatment records have not been associated with the claims file.  Additionally, the Board notes that the last VA treatment record only documents through May 2011.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA medical records regarding treatment for the Veteran's psychiatric disorder since May 2011.  The RO should take note that the Veteran moved from New Orleans, Louisiana to Waco, Texas and there are likely records in both places.

2. Ask the Veteran to identify any private medical treatment provider for his psychiatric disability and furnish appropriate authorization for the release of these medical records.

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Thereafter, after conducting any additional development deemed necessary, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




